internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb plr-159406-01 date date legend authority company state bonds s t u v w x dear this letter is in response to your request for a ruling that the project constitutes a plr-159406-01 solid_waste_disposal_facility within the meaning of sec_142 of the internal_revenue_code facts and representations you make the following factual representations company owns a plant the plant that produces ethanol this production results in a waste known as stillage because of environmental laws the stillage cannot be dumped on the ground or into a waterway company is thus constructing the project to process the stillage into cattle feed stillage is a sludge with the consistency of oatmeal the stillage is kept at a hot temperature to transport it through pipes because at ambient temperature the stillage does not readily flow and cannot be pumped like a liquid if it were disposable it would be disposed of in a landfill rather than as a water effluent no person is willing to purchase the stillage for any price in the form it is in when it is removed from the manufacturing process for input for the project company is building the project because it cannot find a person willing to take the stillage prior to its processing in the project authority is a political_subdivision of state authority plans to issue the bonds to finance costs of the project the project consists of the components described below centrifuge the stillage is pumped through pipes to one of two centrifuges the pump and pipes are used exclusively to move the stillage to the centrifuges the centrifuges separate the stillage into stillage cake and thin stillage the stillage cake is then transported to the dryer described below approximately s percent of the thin stillage is returned to the plant’s manufacturing process this is done only to reduce the amount of thin stillage that must be disposed of not because of any production benefit company would not process the stillage or build any portion of the project for the purpose of recycling thin stillage the project does not include any pipes pumps or other assets that are used to transport thin stillage from the centrifuges to the manufacturing process the remaining thin stillage is pumped to the evaporator described below specifically the centrifuge portion of the project consists of i the stillage pump ii two centrifuges iii a centrifuge conveyor used solely to transport stillage cake from the centrifuges to the dryer iv a thin stillage storage tank used to temporarily hold thin stillage removed from the centrifuges prior to being pumped to the evaporator and v related pipes valves switches and controls a small portion expected to be less than t percent of the stillage cake can be removed from the centrifuge and sold to a feed lot a greater amount cannot be sold plr-159406-01 because of the high transportation costs of the stillage cake compared to its usability as feed and the speed with which the stillage cake spoils company will sell all of the stillage cake that any person will pay any price for the project does not include any asset that transports or otherwise handles the stillage cake that can be sold after it is removed from the centrifuge except for this portion of the stillage cake the stillage does not reach a form in which it can be sold for any price at the place where it is located until it is in the form of ddgs described below removed from the dryer evaporator the evaporator is a steam powered system that processes the thin stillage into a thick material called syrup and separated wastewater the syrup is pumped by a dedicated pump to the dryer the steam used by the evaporator to process the stillage is supplied by a gas-fired boiler which also supplies steam for the plant’s manufacturing process at least u percent of the steam produced by the boiler is expected to be used by the evaporator specifically the evaporator portion of the project consists of i u percent of the cost of the gas-fired boiler ii two heat exchangers which allow heat to be transferred from the steam to the thin stillage iii two evaporator recirculation pumps used to recirculate the syrup until proper specifications are reached iv a surge tank used to temporarily hold the syrup before it is pumped to the dryer v a syrup feed pump used solely to pump the syrup from the evaporator to the dryer and vi related pipes valves switches and controls dryer the syrup and stillage cake are mixed and then put into a dryer drum in which the mixed material is heated to vaporize the remaining moisture the material discharged from the dryer is known as distillers dried grain with solubles ddgs the ddgs is discharged from the dryer drum into a 4-cyclone air production separation system in which the ddgs is removed from the air in which it was dried the ddgs is conveyed to an air pickup plenum where it is cooled after cooling the ddgs is moved pneumatically to a dust collector then into storage the ddgs as it is removed from the dryer and sent to the storage building is for the first time in a form in which it may be sold as animal feed specifically the dryer portion of the project consists of i a dryer feed conveyor used to convey the stillage cake to the dryer ii a mixer in which the cake and syrup are mixed iii the dryer drum and its drive system iv a gas-fired burner and combustion furnace used exclusively to supply heat to the dryer v a dryer discharge conveyor system used to convey the ddgs to the pneumatic conveyor vi a recycle screw conveyor which is used to convey a portion of the ddgs back into the dryer to enhance drying efficiencies vii a 4-cyclone air production separation system viii a large induced draft fan which pulls a draft on the dryer drum and discharges water vapor up the discharge stack in the form of steam ix a stainless steel dryer discharge stack which routes all steam away from the dryer and x related pipes valves switches and controls plr-159406-01 storage at least v percent of the space in a flat storage building is expected to be used for the storage of ddgs on the average the ddgs is stored in the storage building for no more than three days the project includes v percent of the cost of the storage building in addition the storage portion of the project includes i a pneumatic conveyor system used to move the ddgs from the dryer exit conveyor to a cyclone dust collector ii a cyclone dust collector used to separate the ddgs from the air used to move it pneumatically iii a screw stack conveyor used to deliver the ddgs from the cyclone to the flat storage building iv conveyors elevator leg weigh system and related equipment used to handle weigh and load bulk ddgs onto trucks or rail cars and v related pipes valves switches and controls methanators and lagoons as noted above the evaporator produces wastewater approximately w percent of this wastewater is returned to the plant’s manufacturing process this is done only to reduce the amount of wastewater that must be disposed of and not for any production benefit company would not process the stillage or build any portion of the project for the purpose of recycling the wastewater the project does not include any pipes pumps or other assets that are used to transport wastewater from the evaporator to the manufacturing process the wastewater not returned to the manufacturing process must be further treated in the methanator because its biological oxygen demand bod level prevents it from being discharged into a waterway without treatment in the methanator this wastewater is pumped to a holding tank then to a digester and then to a decarbonator the digester produces biogas under certain circumstances when biogas is produced it is either used as fuel in the dryer discussed above or vented and flared off but before the gas can be vented or used as fuel it must be cleaned in a biogas scrubber the biogas scrubber would be built the same size and at the same cost even if all of the biogas were vented to the atmosphere in addition the pipes and related assets that transport the gas from the biogas scrubber to the dryer are not part of the project wastewater removed from the methanator is pumped to lagoons for further treatment approximately x percent of the water treated by the lagoons is not derived from the methanator the lagoons would be built in the same size and at the same cost even if only wastewater from the methanator portion of the project was put in the lagoons specifically the methanator and lagoons portion of the project consists of i w percent of the cost of both the distillate tank and the distillate pump ii the digester iii the biogas scrubber and the biogas flare that burns off the cleaned gas iv the decarbonator v the recycle tank vi tanks which store the food sources for the bacteria in the digester vii an effluent pump used solely to pump the wastewater from the methanator to the lagoons viii the lagoons including aeration pumps and ix plr-159406-01 related pipes valves switches and controls law and analysis generally interest on a private_activity_bond is not excludable from gross_income under sec_103 unless the bond is a qualified_bond sec_141 provides that a qualified_bond includes any private_activity_bond that is an exempt_facility_bond sec_142 provides that the term exempt_facility_bond means any bond issued as part of an issue percent or more of the net_proceeds of which are used to provide certain exempt facilities sec_142 describes solid_waste disposal facilities as exempt facilities tax-exempt_financing for solid_waste facilities was permitted under sec_103 of the internal_revenue_code of regulations were issued under that code provision in when congress revised the tax-exempt_bond provisions it clarified that the regulations issued under the code applied to sec_142 the house report to the act incorporates all of the present law to the extent not amended while present law characterization of solid_waste disposal facilities in the house report expressly refers to the regulatory rules found in sec_1_103-8 h_r rep no pincite 1986_3_cb_497 the conference_report states that solid_waste disposal facilities is generally defined as under present law h_r conf_rep no at ii-704 1986_3_cb_704 sec_1_103-8 of the income_tax regulations provides in part that the term solid_waste_disposal_facility means any property or portion thereof used for the collection storage treatment utilization processing or final disposal of solid_waste only expenditures_for that portion of property that is a solid_waste_disposal_facility qualify as expenditures_for solid_waste disposal facilities whether a collection or storage_facility qualifies as a solid_waste_disposal_facility depends upon all of the facts and circumstances the term does not include facilities for collection storage or disposal of liquid or gaseous waste except where such facilities are facilities which are functionally related and subordinate to a solid_waste_disposal_facility sec_1_103-8 provides in part that an exempt facility includes any land building or other_property functionally related and subordinate to the facility property is not functionally related and subordinate to a facility if the property is not of a character and size commensurate with the character and size of the exempt facility is the stillage solid_waste sec_1_103-8 provides in part that the term solid_waste has the same meaning as in of the solid_waste disposal act u s c material will not qualify as solid_waste unless on the date_of_issue of the obligations issued to provide the disposal facility it is property which is useless unused unwanted plr-159406-01 or discarded solid material which has no market or other value at the place where it is located thus where any person is willing to purchase such property at any price such material is not waste sec_1_103-8 further provides that of the solid_waste disposal act provides that the term solid_waste means garbage refuse and other discarded solid materials including solid-waste materials resulting from industrial commercial and agricultural operations and from community activities but does not include solids or dissolved materials in domestic sewage or other significant pollutants in water resources such as silt dissolved or suspended solids in industrial waste water effluents such as silt dissolved materials in irrigation return flows or other common water pollutants the stillage is received at the project heated and in a semisolid or sludge form out of necessity it is too solid to pump and handle in the project at ambient temperature if it were disposable it would be disposed of in a landfill rather than as a water effluent the stillage is not a dissolved or suspended solid in industrial waste water effluent we conclude that it is solid the stillage is also useless unwanted or discarded material that has no market or other value at the place where it is located the company is building the project because it cannot find a person willing to take the stillage prior to its processing in the project we thus conclude that the stillage from the plant is a solid_waste for purposes of sec_142 is the project a solid_waste_disposal_facility sec_1_103-8 provides in part that a facility which disposes of solid_waste by reconstituting converting or otherwise recycling it into material which is not waste shall also qualify as a solid_waste_disposal_facility if solid_waste constitutes at least percent by weight or volume of the total materials introduced into the recycling_process section a of the temporary regulations provides in part that in the case of property which has both a solid_waste disposal function and a function other than the disposal of solid_waste only the portion of the cost of the property allocable to the function of solid_waste disposal is taken into account as an expenditure to provide solid_waste disposal facilities a facility which otherwise qualifies as a solid_waste_disposal_facility will not be treated as having a function other than solid_waste disposal merely because material or heat which has utility or value is recovered or results from the disposal process where materials or heat are recovered the waste disposal function includes the processing of such materials or heat which occurs in order to put them into the form in which the materials are in fact sold or used but does not include further processing which converts the materials into other products plr-159406-01 section b provides that the portion of the cost of property allocable to solid_waste disposal is determined by allocating the cost of such property between the property’s solid_waste disposal function and any other functions by any method which with reference to all of the facts and circumstances with respect to such property reasonably reflects a separation of costs for each function of the property section c provides the following example company a intends to construct a new facility to process solid_waste that city x will deliver to the facility city x will pay a a disposal fee for each ton of solid_waste that city x dumps at the facility the waste will be processed by a in a manner that separates metals glass and similar materials as separated some of the items are commercially saleable but a does not intend to sell the metals and glass until the metals are further separated sorted altered and cleaned and the glass is pulverized the metals and pulverized glass will then be sold to commercial users the waste disposal function includes such processing of the metals and glass but no further processing is included the remaining waste will be burned in an incinerator gases generated by the incinerator will be cleaned by use of an electrostatic precipitator to reduce the size and cost of the electrostatic precipitator the incinerator exhaust gases will be cooled and reduced in volume by means of a heat exchange process using boilers the precipitator is functionally related and subordinate to disposal of the waste residue and is therefore property used in solid_waste disposal the heat can be used by a to produce steam company b operates an adjacent electric generating facility and b can use steam to power its turbine-generator b needs steam with certain physical characteristics and as a result a’s boilers heat_exchanger and related equipment are somewhat more costly than might be required to produce steam for some other uses the disposal function includes the equipment actually used to put the heat into the form in which it is sold company a intends to construct pipes to carry the steam from a’s boiler to b’s facility when converted to such steam the heat is in the form in which sold and therefore the disposal function does not include subsequent transporting of the steam by pipes similarly if a installed generating equipment and used the steam to generate electricity the disposal function would not include the generating equipment since such equipment transports the commercially saleable steam into another form of energy revrul_72_190 1972_1_cb_29 involves facilities to reconstitute previously plr-159406-01 discarded solid materials so that they can be reintroduced into a manufacturing process the discarded solid materials had no value at the place where they were discarded the ruling concludes that the facilities are solid_waste disposal facilities eligible for tax-exempt_bond financing revrul_76_222 1976_1_cb_26 involves the proposed issuance of solid_waste_disposal_facility bonds to finance construction of a facility designed to process garbage into combustible and noncombustible fractions the combustible fraction is fed directly from the operator’s classifiers to a surge bin from which it is blown into the boilers of the purchaser a public_utility the public_utility pays for the combustible fraction the revenue_ruling concludes that the facilities including the surge bin but excluding the facilities used to transport the material from the surge bin to the boilers qualify as a solid_waste_disposal_facility the project meets the requirements of sec_1_103-8 and sec_1 f ii c because each component of the project other than the functionally related and subordinate facilities described below is used to process the stillage a solid_waste by reconstituting or converting it into a material ddgs that is not waste the stillage constitutes at least percent by weight or volume of the total materials introduced into this process the project meets the requirements of because it includes only those assets that process the stillage in order to put it into the form in which it is in fact sold or used but does not include any further processing the project consists of the four main components-the centrifuge dryer evaporator and methanator the centrifuge is used solely to process or treat solid_waste and accordingly is part of a solid_waste facility the two products that result from the centrifuge are the thin stillage and the stillage cake some of the thin stillage is expected to be pumped back into the manufacturing process to reduce the amount of thin stillage that needs to be disposed of the thin stillage that is not pumped back into the manufacturing process is piped to the evaporator for further processing the fact that some of the thin stillage is being reintroduced into the manufacturing process does not prevent the facility from qualifying as a solid_waste facility in revrul_72_190 a facility that reconstituted solid materials so that they can be reintroduced into a manufacturing process qualifies as a solid_waste_disposal_facility section however provides that a solid_waste disposal function includes the processing of waste and materials to put them into the form in which they are in fact sold or used but does not include further processing in this case the assets that transport the thin stillage back to the manufacturing process will not be financed with the bonds plr-159406-01 the evaporator separates the thin stillage into a syrup and wastewater the syrup is sent to the dryer where it is mixed with the stillage cake and further processed of the wastewater produced by the evaporator about w percent is piped back into the manufacturing process the assets that are used to take the wastewater back to the manufacturing process will not be financed with the bonds for reasons similar to those noted in our discussion of the thin stillage above we conclude that the reintroduction of the wastewater back into the manufacturing process does not prevent the facility from qualifying as a solid_waste facility the boiler that produces heat for the evaporator will also be used for other purposes unrelated to solid_waste disposal section provides that in the case of property that has both a solid_waste disposal function and another function only the portion of the cost of the property allocable to the function of solid_waste disposal is taken into account as an expenditure to provide solid_waste_disposal_facility the evaporator will use at least u percent of the heat produced by a gas-fired boiler correspondingly the bonds will finance u percent of the cost of the boiler the dryer will be used to mix the stillage cake and the syrup and produce the ddgs before processing in the dryer a small portion expected to be less than t percent of the stillage cake will be sold to a feed lot a greater amount cannot be sold because of the high transportation costs of the stillage cake compared to its usability as feed and the speed with which the stillage cake spoils the assets used to transport or handle the saleable stillage cake will not be financed with the bonds we conclude that the dryer is part of a solid_waste_disposal_facility the wastewater produced by the evaporator that is not reintroduced into the manufacturing process must be further processed in the methanator and lagoons before being sent to the waterways the methanator treats only wastewater generated from the evaporator except for a very small percentage approximately x percent all of the wastewater processed in lagoons is water from the solid_waste processing we conclude that the methanator and lagoons are of a size and character that is commensurate with the project and that the methanator and lagoons are functionally related and subordinate to the solid_waste_disposal_facility the methanator produces a gas that must be cleaned in a biogas scrubber before it can be vented or sent to the dryer for fuel the size and character of the biogas scrubber is commensurate with the project we thus conclude that the biogas scrubber is functionally related and subordinate to the solid_waste_disposal_facility the ddgs is ready for sale upon reaching the storage portion of the project the authority anticipates using at least v percent of the storage building for storing ddgs correspondingly the bonds will finance v percent of the storage building whether a storage_facility qualifies as a solid_waste facility depends upon all of the facts and circumstances for example land and facilities for the collection of materials to plr-159406-01 form a slag heap which is not preliminary to the recycling or other final disposal of such materials within a reasonable period of time will not qualify sec_1_103-8 the authority anticipates that the ddgs will be stored in the facility for about three days based on the facts presented we conclude that the storage_facility is part of the solid_waste facility conclusion we conclude that the project is a solid_waste_disposal_facility within the meaning of sec_142 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to authority sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities by rebecca l harrigal chief tax exempt bond branch
